Title: To Alexander Hamilton from Jonathan Dayton, 15 January 1796
From: Dayton, Jonathan
To: Hamilton, Alexander


Philadelphia, January 15, 1796. “Your letter of the 4th is before me.… There cannot, I presume, exist a doubt as to my right to a portion of the Certificates alluded to in your letter.… Mr Stevens the elder declared before his death to my father that he would transfer them to me.… The short Interrogatory respecting our political prospect with which you conclude your letter, cannot be answered in a few words. Our session has hitherto been remarkably tranquil, but we can have no security that it will continue so, much longer. That Instrument, the cause of so much pleasure to some & of displeasure to others, that Compact which has already drawn forth so many pens & occasioned so much warmth—The treaty (as ratified) has for some time past been impatiently expected, and will, when it arrives & is laid before the House, produce, or I err exceedingly, agitations, collisions & oppositions, the extent of which cannot be foreseen or calculated.”
